Citation Nr: 0911918	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for optic 
atrophy of the right eye.

2.  Entitlement to a rating higher than 30 percent for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army during 
World War II, from November 1944 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision by a special expedited 
processing unit ("Tiger Team") at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which confirmed and continued the Veteran's 30 percent 
ratings for optic atrophy of the right eye and bilateral 
hearing loss and denied a TDIU.

Because of his age, the Board advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2005).

Regrettably, however, since the claims must be further 
developed, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  

The Board also sees the Veteran filed a claim for service 
connection for partial loss of his right ear in February 
2001.  But this claim does not appear to have been withdrawn 
or adjudicated, so it is referred to the RO for appropriate 
development and consideration.  


REMAND

In the March 2009 Appellant's Brief, the representative 
contends the Veteran's service-connected right eye condition 
and bilateral hearing loss have increased in severity since 
his most recent VA compensation examinations in March 2007.  
Consequently, the representative asked for new VA 
examinations prior to adjudicating these claims.



VA is required to make reasonable efforts to assist a Veteran 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2005).  This duty to assist 
includes conducting a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When, for example, the available evidence is too old for an 
adequate evaluation of the Veteran's current symptomatology, 
the duty to assist requires a contemporaneous 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Because the Veteran alleges his right eye condition and 
bilateral hearing loss have worsened since his last VA 
examinations two years ago, new examinations are needed to 
assess the current severity of these disabilities.  See, 
e.g., Snouffer v. Gober, 10 Vet. App. 400 (1997) (where 
Appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled him for another examination).

Regarding his remaining claim for a TDIU, the Veteran's 
current combined disability rating of 60 percent (30 percent 
for the optic atrophy of the right eye, 30 percent for the 
bilateral hearing loss and 10 percent for tinnitus) does not 
qualify him for a TDIU on a schedular basis because he does 
not satisfy the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a).  So, as it stands, he is only entitled 
to consideration of this benefit on an extra-schedular basis 
under § 4.16(b).  See, too, 38 C.F.R. § 3.321(b)(1).



This, however, notwithstanding, the outcome of the Veteran's 
claims for higher ratings for his right eye condition and 
bilateral hearing loss in this appeal may in turn affect his 
eligibility for a TDIU (such as by not just limiting the TDIU 
claim to consideration on an extra-schedular basis).  In 
other words, the TDIU claim is inextricably intertwined with 
these claims for higher ratings, so they should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered); 
and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).

Additionally, more information is needed to determine the 
degree of occupational impairment resulting from the 
Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate 
examinations to assess the current 
severity of his right eye condition and 
bilateral hearing loss.  The examiners 
must review the claims file for the 
pertinent medical and other history, 
including a copy of this remand, and 
conduct all diagnostic testing and 
evaluation deemed necessary to assess the 
current severity of these disabilities.

Advise the Veteran that failure to report 
for his scheduled VA examinations, 
without good cause, may have adverse 
consequences on his claims.

2.  Also schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his 
service-connected disabilities on his 
employability  The claims file, including 
a complete copy of this remand, must be 
made available to and thoroughly reviewed 
by the examiner for the pertinent medical 
and other history.

Based on examination findings and other 
relevant evidence in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities, either alone or 
in combination, which are:  (1) optic 
atrophy of the right eye - rated 
30 percent disabling; (2) bilateral 
hearing loss - also 30 percent disabling; 
and (3) tinnitus - 10 percent disabling.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disabilities (that is, 
without considering any employment 
handicap he may have as a result of 
advanced age or conditions that are not 
service connected).  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  Then readjudicate the claims for 
higher ratings for the right eye 
condition and bilateral hearing loss, and 
for a TDIU, in light of the additional 
evidence.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



